Filed 4/23/15 P. v. Sanchez CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



                                                       COPY

              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----




THE PEOPLE,                                                                                  C076787

                   Plaintiff and Respondent,                                     (Super. Ct. No. 13F00745)

         v.

REENA ASHLIE SANCHEZ,

                   Defendant and Appellant.




         About 3:45 a.m. on February 3, 2013, defendant Reena Ashlie Sanchez rear-ended
an SUV, causing it to spin out of control, crash into a tree, and eject two people in the
backseat who were not wearing seatbelts; one died and the other was injured.
Defendant’s two children were in car seats in the backseat of her car. Defendant had
been speeding and was under the influence of alcohol (0.12 BAC).
         Defendant entered a negotiated plea of no contest to gross vehicular manslaughter
while intoxicated (Pen. Code, § 191.5, subd. (a); count one) and two counts of child


                                                             1
endangerment (Pen. Code, § 273a, subd. (a); counts four and five). In connection with
count one, defendant admitted a great bodily injury (GBI) allegation (Pen. Code, §
12022.7, subd. (a)).1 Defendant entered her plea and admission in exchange for a
stipulated state prison sentence of eight years four months and the dismissal of the
remaining counts [two counts of driving under the influence causing injury to more than
one person (counts two and three); one count of driving without a license, a misdemeanor
(count six)].
       The trial court sentenced defendant accordingly, that is, the low term of four years
on count one, plus a three-year enhancement for GBI; a consecutive one-third the
midterm or one year four months for count four; and a concurrent four-year term for
count five.
       Defendant appeals. She did not obtain a certificate of probable cause (Pen. Code,
§ 1237.5).
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the facts of the case and requests this court to review the record and
determine whether there are any arguable issues on appeal. (People v. Wende (1979)
25 Cal. 3d 436.) Defendant was advised by counsel of the right to file a supplemental
brief within 30 days of the date of filing of the opening brief. More than 30 days elapsed,
and we received no communication from defendant. Having undertaken an examination
of the entire record, we find no arguable error that would result in a disposition more
favorable to defendant.




1 Defendant admitted knowing that the GBI enhancement related to another victim. The
victim of the manslaughter offense was Demaris Ingram and the victim of the GBI
enhancement was Michael Buchanan.

                                              2
                                  DISPOSITION

     The judgment is affirmed.



                                                HULL   , J.



We concur:



     RAYE               , P. J.



     RENNER             , J.




                                      3